Exhibit 10.3

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into
effective as of October 31, 2005 by and among PriceSmart, Inc., a Delaware
corporation (“PriceSmart”), and Chancellor Holdings, a Trinidad and Tobago
corporation (“Chancellor”). For purposes of this Agreement, each of PriceSmart
and Chancellor are referred to as a “Party,” and collectively, as the “Parties.”

 

WITNESSETH:

 

WHEREAS, Chancellor desires to sell one hundred (100) shares of Class A capital
stock of PriceSmart Jamaica (SL), Inc., a St. Lucia corporation (“PSMT
Jamaica”), and PriceSmart desires to purchase from Chancellor those shares on
the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1. AGREEMENT TO PURCHASE AND SELL STOCK. Chancellor agrees to sell to PriceSmart
at the Closing (as defined in Section 2), and PriceSmart agrees to purchase from
Chancellor at the Closing, one hundred (100) ordinary Class A PSMT Jamaica
shares with par value of one U.S. Dollar ($1) (the “Purchased Shares”) payable
by PriceSmart delivering to Chancellor, at the Closing, a cashiers check or wire
transfer order in the amount of nine hundred thousand and one dollars even
(US$901,000.00).

 

2. CLOSING. The purchase and sale of the Purchased Shares will take place at the
offices of PriceSmart at 9740 Scranton Road, San Diego, CA 92121, on
November 15, 2005, or at such other time and place on which PriceSmart and
Chancellor mutually agree (which time and place are referred to in this
Agreement as the “Closing”).

 

2.1 At the Closing, Chancellor will deliver to PriceSmart its share certificate,
properly endorsed to PriceSmart or its designee, representing the Purchased
Shares.

 

2.2 At the Closing, PriceSmart will deliver to Chancellor a check in the amount
of nine hundred thousand and one dollars even (US$901,000.00).

 

3. MUTUAL REPRESENTATIONS AND WARRANTIES. The Parties hereby represent and
warrant, as follows:

 

3.1 DISCLOSURE OF INFORMATION. Each Party has received or has had full access to
all the information it considers necessary or appropriate to make an informed
investment decision with respect to the Purchased Shares. Each Party has had an
opportunity to ask questions and receive answers from PriceSmart, PSMT Jamaica
or Chancellor, as the case may be, regarding the terms and conditions of the
Purchased



--------------------------------------------------------------------------------

Shares and to obtain additional information (to the extent PriceSmart, PSMT
Jamaica or Chancellor possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify any information furnished to
such Party or to which such Party had access. The foregoing, however, does not
in any way limit or modify the representations and warranties made by such Party
in this Agreement.

 

3.2 ORGANIZATION, GOOD STANDING AND QUALIFICATION. Each Party is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and as proposed to be
conducted. Each Party is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure so to qualify would have a
material adverse effect on its business or properties.

 

3.3 DISCLOSURE OF INFORMATION. Each Party has received or has had full access to
all the information it considers necessary or appropriate to make an informed
investment decision with respect to the Purchased Shares. Each Party has had an
opportunity to ask questions and receive answers from PriceSmart, PSMT Jamaica
or Chancellor, as the case may be, regarding the terms and conditions of the
Purchased Shares and to obtain additional information (to the extent PriceSmart,
PSMT Jamaica or Chancellor possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify any information
furnished to such Party or to which such Party had access. The foregoing,
however, does not in any way limit or modify the representations and warranties
made by such Party in this Agreement.

 

3.4 AUTHORIZATION. All corporate action on the part of each Party and its
officers, directors and stockholders, necessary for the authorization, execution
and delivery of this Agreement and the performance of all obligations of each
Party hereunder and the transactions contemplated hereby have been taken, and
this Agreement has been duly executed and delivered by each Party and
constitutes a valid and legally binding obligation of each Party, enforceable in
accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
(ii) the effect of rules of law governing the availability of equitable
remedies.

 

3.5 NO CONFLICTS WITH OTHER AGREEMENTS. The execution, delivery and performance
by each Party of this Agreement will not violate or be in conflict with, result
in a breach of or constitute (with or without notice or lapse of time or both) a
default under (i) any provision of PriceSmart’s certificate of incorporation or
bylaws as they shall be in effect; (ii) any provision of any judgment, decree or
order to which PriceSmart is a party or by which it is bound; (iii) any material
contract, obligation or commitment to which PriceSmart is a party or by which it
is bound; or (iv) any statute, rule or governmental regulation applicable to
PriceSmart.

 

2



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES OF Chancellor. Chancellor hereby represents
and warrants to PriceSmart that it owns exactly one hundred (100) Class A shares
of PSMT Jamaica, free and clear of all liens, encumbrances and any liabilities,
except as may be created hereby. Other than the Purchased Shares, Chancellor
owns no additional shares of capital stock of, or any other interest in, PSMT
Jamaica. In addition, Chancellor has no options, warrants or other rights to
acquire shares of capital stock of, or any other interest in, PSMT Jamaica.
Following the Closing, Chancellor will have transferred all of its right, title
and interest in PSMT Jamaica to PriceSmart and will have no outstanding claims
against PriceSmart or PSMT Jamaica.

 

5. CONDITIONS TO CLOSING.

 

5.1 CONDITIONS TO OBLIGATIONS OF PRICESMART AT CLOSING. PriceSmart’s obligation
to purchase the Purchased Shares at the Closing is subject to the fulfillment to
PriceSmart’s satisfaction, on or prior to the Closing, of all of the following
conditions, any of which may be waived by PriceSmart:

 

(a) REPRESENTATIONS AND WARRANTIES TRUE; PERFORMANCE OF OBLIGATIONS. The
representations and warranties made by Chancellor in Sections 3 and 4 hereof
shall be true and correct in all material respects at the Closing with the same
force and effect as if they had been made on and as of said date and Chancellor
shall have performed and complied in all material respect with all obligations
and conditions herein required to be performed or complied with by it on or
prior to the Closing, and a certificate duly executed by an officer of
Chancellor, to the effect of the foregoing, shall have been delivered to
PriceSmart.

 

(b) QUALIFICATIONS, LEGAL INVESTMENT. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state or country that are required in connection with the lawful sale of
the Purchased Shares shall have been duly obtained and shall be effective on and
as of the Closing

 

5.2 CONDITIONS TO OBLIGATIONS OF CHANCELLOR AT CLOSING. The obligations of
Chancellor to sell the Purchased Shares to be sold at the Closing is subject to
the fulfillment to Chancellor’s satisfaction on or prior to the Closing of the
following conditions, any of which may be waived by Chancellor:

 

(a) REPRESENTATIONS AND WARRANTIES TRUE; PERFORMANCE OF OBLIGATIONS. The
representations and warranties made by PriceSmart in Sections 3 and 4 hereof
shall be true and correct in all material respects at the date of the Closing
with the same force and effect as if they had been made on and as of the date
hereof. PriceSmart shall have performed and complied with all agreements and
conditions herein required to be performed or complied with by it on or before
the Closing and a certificate duly executed by an officer of PriceSmart, to the
effect of the foregoing, shall be delivered to Chancellor.

 

3



--------------------------------------------------------------------------------

(b) QUALIFICATIONS, LEGAL INVESTMENT. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state or country that are required in connection with the lawful sale and
issuance of the Purchased Shares shall have been duly obtained and shall be
effective on and as of the Closing. At the time of the Closing the sale and
issuance of the Purchased Shares shall be legally permitted by all laws and
regulations to which PriceSmart or Chancellor are subject.

 

6. MISCELLANEOUS.

 

6.1 SURVIVAL OF WARRANTIES. The representations, warranties and covenants of the
Parties contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of PriceSmart or Chancellor, as the case may be.

 

6.2 SUCCESSORS AND ASSIGNS. Neither Party shall assign or transfer any of its
rights or obligations under this Agreement without the other Party’s prior
written consent which shall not be unreasonably withheld, except that PriceSmart
may assign its rights hereunder to any subsidiary without the consent of any
other Party. Subject to this restriction on assignment, this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and assigns.

 

6.3 GOVERNING LAW. This Agreement shall be governed by and construed under the
internal laws of the State of California, U.S.A. as applied to agreements among
California residents entered into and to be performed entirely within
California, without reference to principles of conflict of laws or choice of
law.

 

6.4 COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

6.5 HEADINGS. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections and paragraphs shall,
unless otherwise provided, refer to sections and paragraphs hereof.

 

6.6 NOTICES. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be mailed, telecopied, sent
by overnight courier or delivered to the Party to receive such notice at the
address specified on the signature page hereto or at such other address as any
Party may designate by giving ten (10) days advance written notice to all other
Parties. All such notices and communications shall, when mailed, telecopied or
sent by overnight courier, be effective when deposited in the mails, delivered
to the courier, or transmitted by telecopier with confirmation of transmission,
respectively.

 

4



--------------------------------------------------------------------------------

6.7 NO FINDER’S FEES. PriceSmart and Chancellor represent that they neither are,
nor will be, obligated for any finder’s or broker’s fee or commission in
connection with this transaction. Chancellor agrees to indemnify and to hold
harmless PriceSmart from any liability for any commission or compensation in the
nature of a finders’ or broker’s fee (and any asserted liability) for which
Chancellor is responsible. PriceSmart agrees to indemnify and hold harmless
Chancellor from any liability for any commission or compensation in the nature
of a finder’s or broker’s fee (and any asserted liability) for which PriceSmart
or any of its officers, employees or representatives is responsible.

 

6.8 AMENDMENTS AND WAIVERS. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of PriceSmart and Chancellor. .

 

6.9 EXPENSES. Each of the Parties shall pay its own fees and expenses incurred
in entering into this Agreement. If any arbitration or other action at law or
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 

6.10 SEVERABILITY. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

6.11 ENTIRE AGREEMENT. This Agreement constitutes the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the Parties with respect to the
subject matter hereof.

 

6.12 FURTHER ASSURANCES. From and after the date of this Agreement, upon the
request of any of the Parties, the other Parties shall execute and deliver such
instruments, documents or other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.

 

6.13 ARBITRATION. All disputes and claims concerning the validity,
interpretation, performance, termination and/or breach of this Agreement
(“Dispute(s)”) shall be referred for final resolution to arbitration in Miami,
Florida, U.S.A. under the UNCITRAL Rules (“Rules”) as administered by the
American Arbitration Association. The Parties hereby agree that arbitration
hereunder shall be the Parties’ exclusive remedy and that the arbitration
decision and award, if any, shall be final, binding upon, and enforceable
against, the Parties, and may be confirmed by the judgment of a court of
competent jurisdiction. In the event of any conflict between the Rules and this
Section, the provisions of this Section shall govern.

 

5



--------------------------------------------------------------------------------

6.14 CONFIDENTIALITY. The Parties agree not to disclose the price and related
terms of the purchase and sale affected hereby, unless disclosure of the same is
required by any applicable law.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

PriceSmart, Inc.,

     

Chancellor Holdings Limited,

a Delaware corporation

     

a Trinidad and Tobago Corporation

/s/ John Heffner

     

/s/ Joe Esau

Name:

     

Name: Joe Esau

       

President

Address for Notice:

     

Address for Notice:

9740 Scranton Road

     

8 Chancellor Hill Road

San Diego, CA 92121

     

Lady Chancellor Hill

Telecopy: (858) 404-8828

     

Port of Spain

Attn: General Counsel

     

Trinidad, W.I.

       

Telecopy: (868) 622-3242

       

Attn: Joe Esau

 

6